Citation Nr: 0729415	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-40 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disability, to include as secondary to a service-connected 
right elbow disability.

2.  Entitlement to service connection for a bilateral knee 
disability. 

3.  Entitlement to service connection for bilateral shin 
splints. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to May 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.

The veteran was afforded a videoconference hearing before the 
undersigned Acting Veterans Law Judge in January 2007.  A 
transcript of the testimony offered at this hearing has been 
associated with the record.  

At the January 2004 hearing, the veteran first entertained 
the theory of service connection of a left elbow disability 
as secondary to his service-connected right elbow disability.  
In this regard, the Board notes that it is free to address 
this theory because a new etiological theory does not 
constitute a new claim.  Ashford v. Brown, 10 Vet. App. 120, 
123 (1997).  

If pertinent evidence is received by the Board within 90 days 
following certification of an appeal, the evidence must be 
referred to the AOJ.  38 C.F.R. § 20.1304 (2006).  In July 
2007, well after 90 days following certification of the 
issues on appeal in October 2006, the Board received VA 
medical records, which show continued treatment for bilateral 
knee pain.  Because the evidence was received after 90 days 
of certification of the present appeal, it need not be 
referred to the AOJ or considered in the evidence in the 
present appeal.  In any event, as discussed below, a current 
diagnosis of a bilateral knee disability is not the issue.  
Rather, the issue is positive evidence of a relationship 
between this disability and service.  


FINDINGS OF FACT

1.  The veteran did not incur a left elbow disability in 
service, and any current left elbow disability is not related 
to service or a disability of service origin, including a 
service-connected right elbow disability.

2.  A bilateral knee disability was not shown in service, and 
any current bilateral knee disability is unrelated to service 
or a disease or injury of service origin.

3.  Bilateral shin splints are not currently shown.  


CONCLUSIONS OF LAW

1.  A left elbow disability was not incurred in or aggravated 
by service, nor is it proximately due to or the result of a 
disability incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 1137, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 3.310 
(2006).

2.  A bilateral knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2006). 

3.  Bilateral shin splits were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), must be examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
this case via letters dated in February 2004, May 2004 and 
March 2006.  These letters also informed the veteran of the 
information and evidence necessary to substantiate a claim of 
service connection as well as related downstream elements.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates in a 
timely fashion.

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby). Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contentions regarding his claims of service connection.  
In terms of any notification regarding downstream elements, 
because of the denial of the issues below, any such 
downstream elements are rendered moot; thus, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the 
aforementioned letters, which generally advised the veteran 
to provide the RO with any evidence that might support his 
claims.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (2006).  The RO has obtained all 
of the veteran's available service medical records and VA 
medical records.  In this regard, the Board notes the record 
contains a February 2005 facsimile request from the Social 
Security Administration (SSA) regarding the amount of VA 
benefits awarded to the veteran.  This communication does not 
indicate whether the veteran has applied for or is in receipt 
of SSA disability benefits, or if SSA is in possession of any 
possibly relevant records.  Further, the veteran has given no 
indication that he is in receipt of SSA disability benefits.  
Accordingly, no development is necessary with respect to SSA.  
The veteran has not indicated the presence of any outstanding 
relevant records and has not requested VA's assistance in 
obtaining any other evidence.  The veteran has been provided 
with a medical examination in furtherance of substantiating 
his claims of entitlement to service connection for a left 
elbow disability and bilateral knee disability.  An 
examination with respect to his claim of entitlement to 
bilateral shin splints is not necessary because there is no 
evidence that he sustained a shin disability in service, or 
that he currently has such a disorder.  Id.  

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 
 
A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2006).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including 
arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West. 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail).

Analysis

Left Elbow

The veteran's service medical records are silent with respect 
to disease or injury of the left elbow, although the veteran 
has stated that he fell on both of his elbows in service.  A 
June 1976 in-service health record contains a notation of a 
contusion to the right elbow, but is silent with respect to 
the left elbow.  A March 1977 report of medical history notes 
problems with the elbow, but contains no more specifics.  The 
veteran's separation examination dated in April 1977 notes 
normal upper extremities and musculoskeletal system.  

In June 2004, the veteran was seen at the VA medical center 
for evaluation of his left elbow.  At the time, the veteran 
reported pain as a 2 to 3 out of 10 and related this pain to 
a fall while he was stationed in Germany in service.  
Examination revealed no pain to palpation over the left elbow 
with full range of motion.  X-rays of the left elbow revealed 
mild degenerative changes and spur off of the proximal aspect 
of the ulna at the triceps insertion.  After review of the 
claims file and the veteran's service medical records, the 
examiner did not attribute the veteran's left elbow 
disability to service, but did attribute a right elbow 
disability to service based upon the documented in-service 
injury.  There is no discussion in this report of 
examination, or anywhere else in the record, regarding any 
relationship between the veteran's service-connected right 
elbow disability and his left elbow disability.

The fact that there was no evidence of a left elbow 
disability in service or upon separation from service, and 
that the first documented complaints or diagnosis of record 
of a left elbow disability is in 2004, approximately 25 years 
following the appellant's separation from service, weighs 
heavily against the claims.

Given the absence of evidence of a left elbow disability for 
over 25 years following discharge, and in the absence of any 
competent medical evidence that the veteran has a left elbow 
disability related to an in-service injury or disease, on a 
direct or secondary basis, the preponderance of the evidence 
is against the claim for service connection; there is no 
doubt to be resolved; and service connection is not warranted 
on either a direct, presumptive, or secondary basis.

Bilateral Knees

The veteran's service medical records are silent with respect 
to disease or injury of the knees, although the veteran 
stated that he sought treatment for knee injuries in service.  
A March 1977 report of medical history denies problems with 
the knees.  The veteran's separation examination dated in 
April 1977 notes normal lower extremities and musculoskeletal 
system.

The veteran sought treatment at the VA medical center from 
2001 through 2005 and the record contains VA medical center 
outpatient records pertaining to this treatment.  These 
records are replete with complaints and treatment of 
bilateral knee pain.  Specifically, the veteran has been 
treated for gouty arthritis of the knees as well as a left 
medial meniscal tear and Grade II-III chondromalacia of the 
patella.  Notably, an August 2001 note contains a description 
of injury to the left knee in 1991, resulting from a fall.  
At this time, a probable left medial meniscal tear was 
diagnosed.  The veteran's left knee was subsequently operated 
on for this disorder.  

In June 2004 the veteran was examined to determine the 
etiology of his bilateral knee disabilities.  At the time, 
the veteran gave a history of in-service injury to his knees 
and that he had persistent pain since then.  Examination of 
the veteran's knees resulted in diagnosis of chronic knee 
pain with history of arthroscopic surgery to the left knee.  
After reviewing the claims file, including the veteran's 
service medical records, the examiner noted an absence of 
significant injury to the knees while in service and opined 
that it was not likely that any bilateral knee condition was 
related to service.  

Given the absence of evidence of a bilateral knee disability 
for over 19 years following discharge, and competent medical 
evidence of record, particularly the June 2004 VA 
examination, that speaks against any relationship between 
service and the veteran's currently diagnosed bilateral knee 
disability, the preponderance of the evidence is against the 
claim for service connection; there is no doubt to be 
resolved; and service connection is not warranted on either a 
direct or presumptive basis.

Bilateral Shin Splints

The veteran's service medical records are silent with respect 
to complaints of shin splints, although the veteran stated 
that he suffered from frequent shin splints in service.  A 
March 1977 report of medical history notes leg cramps.  The 
veteran's separation examination dated in April 1977 notes 
normal lower extremities and musculoskeletal system.

The Board has reviewed all of the medical evidence of record, 
including all of the veteran's VA medical records and has 
found no evidence regarding complaints or treatments of shin 
splints.  The veteran has testified that he has had them 
since service.


Given the absence of complaints, treatment or diagnosis 
related to the veteran's shins in service, and the absence of 
competent medical evidence that the veteran has the claimed 
bilateral shin splints disability, the preponderance of the 
evidence is against the claim for service connection for 
bilateral shin splints; there is no doubt to be resolved; and 
service connection is not warranted.

In reaching the foregoing decisions, the Board has considered 
the veteran's assertions, particularly those raised at the 
January 2007 Board hearing, but the resolution of issues that 
involve medical knowledge, such as the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  As such, the veteran's assertions regarding the 
etiology of his claimed disabilities are not competent 
medical evidence.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a left elbow 
disability, to include as secondary to a service-connected 
right elbow disability, is denied.

Entitlement to service connection for a bilateral knee 
disability is denied. 

Entitlement to service connection for bilateral shin splints 
is denied. 




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


